 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GARY DELMAR HENDERSON,                          No. 1:20-cv-00635-NONE-JLT (PC)
12                       Plaintiff,
13                                                    ORDER ADOPTING FINDINGS AND
             v.
                                                      RECOMMENDATIONS
14    G. AGAME, et al.,
                                                      (Doc. No. 16)
15                       Defendants.
16

17          Plaintiff Gary Delmar Henderson is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred

19   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 8, 2021, the assigned magistrate judge filed a screening order, finding that

21   plaintiff’s first amended complaint (Doc. No. 12) states a cognizable claim for violation of the

22   First Amendment against Defendant Agame, but that its remaining claims are not cognizable.

23   (Doc. No. 13.) The magistrate judge directed plaintiff to file a second amended complaint curing

24   the deficiencies in his pleading or to notify the court of his desire to proceed only on the claims

25   found cognizable. (Id. at 1, 7.) On March 8, 2021, plaintiff filed a notice that he wishes to

26   proceed only on the cognizable First Amendment claim. (Doc. No. 14.)

27          Therefore, on March 10, 2021, the magistrate judge filed findings and recommendations,

28   recommending that (1) Defendant Esmond be dismissed and (2) the claims in plaintiff’s first
 1   amended complaint be dismissed, except for its First Amendment claim against Defendant

 2   Agame. (Doc. No. 16.) The findings and recommendations were served on plaintiff and

 3   provided him 14 days to file objections thereto. (Id. at 2.) Plaintiff has not filed any objections

 4   and the time to do so has passed.

 5          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 6   de novo review of this case. Having carefully reviewed the file, the court finds the findings and

 7   recommendations to be supported by the record and proper analysis.

 8          Accordingly,

 9            1.    The findings and recommendations issued on March 10, 2021 (Doc. No. 16) are

10                  adopted in full;

11            2.    Defendant Esmond is dismissed;

12            3.    The claims in plaintiff’s first amended complaint are dismissed, except for the

13                  claim for violation of the First Amendment against Defendant Agame, pursuant to

14                  42 U.S.C. § 1983; and,

15            4.    This case is referred back to the assigned magistrate judge for further proceedings.

16
     IT IS SO ORDERED.
17

18      Dated:     May 8, 2021
                                                        UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28

                                                        2
